Citation Nr: 1425766	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  14-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from July 1975 to March 1978, November 1981 to July 1988, December 2001 to December 2002, November 2005 to March 2006, April 2007 to August 2007, and December 2008 to May 2009.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cheyenne, Wyoming, that, in pertinent part, denied the above claim.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  These records have been reviewed by the Board in adjudicating this claim.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's December 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), he indicated that he wished to be scheduled for a hearing before a Veterans Law Judge of the Board to be held at a local VA office.  As of this date, while the Veteran has a right to the requested hearing, he has not been provided with such hearing.  38 C.F.R. § 20.700(a) (2013).  As such, a remand is warranted so that he may be afforded the requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



